EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form F-1/A of our report dated March 21, 2013 relating to thefinancial statements of SuperCom Ltd. appearing in the prospectus, which is part of this Registration Statement.We also consent to the reference to us under the caption “Experts” in such Prospectus. /s/ BrightmanAlmagor Zohar & Co. BrightmanAlmagor Zohar & Co. A member of Deloitte Touche Tohmatsu Tel Aviv, Israel August 23, 2013
